Hall, Judge.
The defendant gave notice of appeal from the overruling of his plea to the jurisdiction. Upon motion of the plaintiff, the trial court dismissed this notice of appeal upon the ground that the defendant's negligence had caused the clerk to fail to transmit the appeal, record and transcript to this court within the time allowed by law. See Ga. L. 1968, pp. 1072, 1074. A notice of appeal is filed with respect to the order of dismissal.
Irrespective of the order of the trial court dismissing the appeal, the notice of appeal from the overruling of the defendant’s plea to the jurisdiction would have been dismissed by this court as being premature in view of the fact that it contained no certificate of the trial judge authorizing the review of a judgment that was not final. Rockmart Finance Co. v. High, 118 Ga. App. 351 (163 SE2d 758).

Judgment affirmed.


Jordan, P. J., and Whitman, J., concur.